Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1-44 of Ravi UJJINAMATADA et al., are pending and subject to first action on the merits.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention. 
Information Disclosure Statement  
Receipt of the Information Disclosure Statement filed on 03/17/20 is acknowledged and considered and made of record.  A signed copy of the 1449 is attached herewith.  

Rejection -- AIA  35 U.S.C. 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-37 and 43 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while enabling one of skill in the art to treat disorders associated with modulating the function of RORу activity (as set forth in claim 38, does not reasonably enable one of skill in the art to treat any and all disorders associated with the activity of RORу, nor reduce an amount of IL-17 and other effector cytokines of Th17 cell in a subject in need thereof. 
Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 
(A)	The breadth of the claims; 

(C)	The state of the prior art; 
(D)	The level of one of ordinary skill; 
(E)	The level of predictability in the art; 
(F)	The amount of direction provided by the inventor; 
(G)	The existence of working examples; and 
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
MPEP. § 2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Nature of the Invention
Instant claims 36-37 and 43 are directed to the use of compounds of formula I, depicted below, 

    PNG
    media_image1.png
    102
    274
    media_image1.png
    Greyscale
and derivatives thereof,
in the treatment of any disorder associated with modulating the function of RORу.  Applicant teaches that the compounds of formula I are modulators of the function of RORу.  Specification at page 1.  
Breadth of the Claims
As discussed above, the instant claims are directed to treating disorders associated with the activity of ROR’s.  The breadth of diseases/disorders are considered to encompass 
The term " ROR’s" as used herein means that the disease, disorder or condition to be treated is affected by, modulated by and/or has some biological basis, either direct or indirect, that includes aberrant ROR activity, in particular, increased ROR activity or, also, decreased ROR activity such as results from mutation or splice variation and the like. These diseases respond favorably when ROR activity associated with the disease is blocked by one or more of the present compounds.

Specification at page 1-5.  With respect to undue experimentation, the foregoing definition, particular in view of the underlined portions, imposes significant difficulty in determining whether a particular disease in a particular patient is mediated by ROR.  
The specification appears to list a variety of disease state.
The specification does not fully apprise one of skill in the art of the full scope of “ROR associated disorders”, but rather lists a vast array of disease state as associated by ROR.  Neither the instant specification nor the art of record provide a model to determine the full scope of “disorders associated by the ROR.  Furthermore, the term “associated” in the instant context renders the scope of diseases treatable less discernable.  For example, what is the nexus between the disease and RORу renders the disease within the claims scope of “RORу- modulation”? Or what degree of participation is required by ROR(s) in the inception, manifestation of one or more symptoms or disease markers, severity, or progression of a disorder?

Significantly, the full claim breadth cannot be ascertained because neither the art of record nor the instant specification teach methods to determine the full scope of diseases/disorders embraced by the instant claims.  

Level of Predictability in the Art 
The instant claims are directed to disease state modulating by RORу.  
General Level of Skill
The multitude of intricate, interacting biological processes within the human body presents a significant level of unpredictability in drug development.  Z. Wang et al., 19 Drug Discovery Today, 145-150 (2014); U.K. Marelli et al., 3 Frontiers in Oncology, 1-12 (2013).  Drug development is generally considered and unpredictable art.  Id.  
ROR signaling pathway
Applicant teaches that instantly claimed compound I inhibits ROR activity.   RORs are a member of the nuclear receptor family that is specifically expressed in T-cell compartments.  Mi Ra Chang et al., Journal of Exp. Pharmacol, 2012; 4: 1141-148, published online Oct. 11 (2012) and Jetten AM et al., Prog. Nucleic Acid Res. Mol. Biology, 2001:69: 205-47.  RORs is an art recognized target for inflammatory and immune drugs.  Id.  RORу inhibitors (of which the instantly claimed compound is a member) have been extensively studied as therapeutic inhibitors in inflammatory and immune therapy as well as having broad biological importance.   Note the abstract of Jetten et., “These proteins function as key regulators of many physiological processes that occur during embryonic development and in adult.”  
Guidance in the Specification and Working Examples
Working Examples in the specification at page 128-130, where ROR gamma assay was done where the compounds of the invention have IC50 values in the range of about 1µM to about 10 uM for target inhibition by the above assay are disclosed.
The foregoing working Examples are all directed to integrin’s.    

Further, Applicant discloses no structure activity or compound/IC50 relationships regarding which compounds of the large chemical genus one of skill in the art should select to treat particular disorders nor the specification defining what other cytokines might be reduced by the claimed compounds.  
The Quantity of Experimentation Needed Is Undue

Claims 36-37 and 43 are properly rejected under 35 U.S.C. § 112(a) for lack of enablement because upon balancing the above-discussed factors, the specification at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full claim scope of “modulating the activity of RORу” without undue experimentation. 
The ability of one of skill in the art to make and use the full scope of the subject claims is balanced against: (1) the predictability in the art of small-molecule protein inhibitors as drug targets in combination with; (2) the lack of guidance provided to one of skill in the art as to how to identify the full scope of disorders responsive to inhibition of a RORу; (3) the open-ended breadth of disorders responsive to RORу. 
The primary factor underlying the instant rejection is the lack of guidance provided in the instant specification and the art of record as to how one of skill in the art can identify the full scope of disorders responsive to inhibition/modulation of the RORу.  A secondary 
Upon such balancing, the experimentation to practice the full scope of claims 19-26 is considered undue because one of skill in the art must perform experimentation to: (a) identify which disorders are RORу associated (and this may be patient specific); and (b) determine whether such condition can be treated with a RORу inhibitor in a particular patient.  Such experimentation is necessarily undo, particularly in view of the scope of the claimed subject matter, the specification’s definition of “modulation of the function of RORу”, the guidance in the specification, and the level of predictability in the art.  Limiting the disorders to diseases in claim 22 may obviate this rejection. 
 
Claim Objections
Claims 38-42 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 1-35 are allowed over the art of record.  WO 2014/125426 AI discloses a trisubstituted ROR modulated compound of structural formula (I) 
    PNG
    media_image2.png
    110
    258
    media_image2.png
    Greyscale
.  The said compound neither render obvious the instant compounds nor anticipate any of the compounds disclosed herein. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EBENEZER O SACKEY/           Examiner, Art Unit 1624                                                                                                                                                                                             
/Tracy Vivlemore/           Primary Examiner, Art Unit 1635